on appellant’s motion for rehearing.
DAVIDSON, Judge.
Appellant, in his motion for rehearing, challenges the correctness of our original conclusion in only one particular — that is, that the facts are insufficient to show that he was drunk or under the influence of intoxicating liquor at the time.
The facts have been again reviewed in the light of this contention and we remain convinced that they are sufficient.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.